X\ -tifte. Onur-i-        Of Cjn   ^^^J    /kEfamsim
                                                                   COURT OPCRBMIWAL APPEALS

                                                                        AUG 2 7 2015

     _Sj_I_u_lisJlai m - e r o

    \h_                                    7>- <^- ^ ^q/- i&^iz-x
     \vw. ^>UAe. OP T>X^S




          tKPPfi^MT'rs^p-TiTionj FofL hi^Lggr-r/nfi/A/ey^uigui
^     lr> A-Vv^, A\c^rvQraV>\^ "HoevWe-S Of 4W (jQor+ Of PjrWn*l IVpfrck:


    ft>r the fitlt'no Op 'l\PPcllfxn+!5 ^cl'HQo Por U/SCrtLUbnAry.
                                                             COURT OF CRIMINAL APPEALS

                                                                   AUG 27 2015        ,

                                           X                     Abel Acosta, Clerk




                                       -       I-